DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 8/19/2021 filling of Application 17/406,783.  Claims 1-18 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 1-17 are directed toward a method providing information related to an order by an electronic apparatus.  Claim 18 is directed toward an apparatus for providing information related to an order by an electronic apparatus.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of detected interaction between the user and the employees based on a confidence score which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:
A method of providing information related to an order by an electronic apparatus, the method comprising: acquiring necessary order information including information on at least one order item, information on an order quantity of the at least one order item, and information on a lead time of the at least one order item; confirming a reference date based on the information on the lead time; 
confirming information on a remaining storage capacity of a fulfillment center on the reference date; 
confirming a target order item whose order quantity is to be adjusted from the necessary order information when order quantity corresponding to the necessary order information exceeds the remaining storage capacity of the fulfillment center on the reference date; and 
providing updated order information in which the order quantity of the target order item is adjusted.
The 2019 PEG states certain method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) are abstract.  The instant claims are directed to sales activities and business relations as managing inventory at fulfillment centers is related to sales and business management.  Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, each of the confirming steps can steps are drawn to observation and evaluation.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claims 1 and 18 recites the additional elements of:
An electronic apparatus for providing information related to an order, the electronic apparatus comprising: a processor; and one or more memories configured to store one or more instructions, wherein when the one or more instructions are executed, the one or more instructions control the processor to perform the recited abstract idea
However, the processor and memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further, the claims does not state how the updated order information is provided.  As such, the Examiner has grouped this as abstract method of organizing human activity.  However, it can also be considered insignificant post solution activity.  Further MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
In the instant case providing of the results of an analysis recited in the instant claims is not meaningfully different from the post solution activity of a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.  Both the instant case and the example cited in the MPEP merely output the result of an analysis in a manner that is not integrated into the claim as a whole.  
When viewing the generic display a in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Further, nothing in the specification indicates that the providing of information is anything other than conventional.  The Examiner takes official notice that displaying the result of an analysis is well-known and conventional. 
The combination of the generic computer and generic provision of order information does not add more that when viewed individually and is not sufficient to integrate the abstract idea into a practical application.
Further Claims 1-17 further limit the mental processes and sales activities already rejected in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-17 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a method, computer program product or system, for example, would be subject to the same analysis.  As such, claims 18 are also rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borders US 2007/0174144 A1 in view of Lu US 11,481,858 B2.
	
As per Claim 1 Borders teaches a method of providing information related to an order by an electronic apparatus, the method comprising: 
acquiring necessary order information including information on at least one order item, information on an order quantity of the at least one order item, and information on a lead time of the at least one order item;   (Borders Abstract teaches The data network includes a plurality of subsystems which, together, form an integrated system for receiving customer orders for selected items via a data network, fulfilling the customer orders, and delivering the ordered products to the customers. Moreover, according to a specific embodiment, the integrated nature of the system architecture of the present invention allows the on-line merchant to provide a guarantee to the customer that the ordered items will be available to be delivered to the customer at the specified delivery date, time, and location.  Para. 143 teaches in a specific embodiment, order modifications may be implemented by making a new Webstore order, which is an action that may create new scheduled orders or change existing scheduled orders. A customer or CSR may make changes such as, for example, deletion of ordered items, modifying the quantity of one or more ordered items, modifying delivery times or delivery destinations, or canceling entire shipments. If changes require any credit card re-authorization, the Front Office software will handle it.)

confirming a reference date based on the information on the lead time;   confirming information on a remaining storage capacity of a fulfillment center on the reference date;  (Borders para. 159 teaches further, according to a specific implementation, each item or SKU has an associated capacity profile relating to an amount of capacity to be reserved in various subsystems to guarantee fulfillment and delivery of the item on the specified delivery date and time. )

confirming a target order item from the necessary order information when order quantity corresponding to the necessary order information exceeds the remaining storage capacity of the fulfillment center on the reference date; and   (Borders para. 160 teaches according to a specific embodiment of the present invention, the Webstore 132 maintains a resource capacity data cache of currently available and reserved capacity resources corresponding to selected subsystems. When a customer selects a particular item for purchase, the Webstore retrieves the capacity profile for the selected item, and uses this data to determine whether there is sufficient resource capacity in the selected subsystems to ensure that the selected item may be fulfilled and delivered to the customer by the specified delivery date, location, and time. If there are insufficient capacity resources in any of the selected subsystems, the Webstore will not show the item as available for sale or delivery for the specified delivery time window.)
Borders does not teach a target order item whose order quantity is to be adjusted and providing updated order information in which the order quantity of the target order item is adjusted.  However, Lu column 15, lines 50-column 16 line 20 teaches An exemplary computer storage device has computer-executable instructions stored thereon, which, on execution by a computer, cause the computer to perform operations comprising: for each of a plurality of fulfillment centers (FCs), determining an inventory allocation based at least on unit rate capacity of the FC or a storage capacity of the FC; receiving a demand forecast and delivery time information for customer orders; performing a simulation comprising: partitioning a simulation period into multiple daily simulation stages; for each simulation stage: assigning portions of the demand forecast to a demand pool for one of the FCs; for each FC, determining a backlog, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC, wherein determining the backlog for each FC comprises: determining, based at least on the delivery time information and TNT information, a shipping deadline for demand fragments in the demand pool for the FC; and ranking demand fragments based at least on the shipping deadline; and transferring each existing backlog to a subsequent simulation stage or an alternate FC; and based at least on the simulation, generating at least one planning control logic action selected from the list consisting of: a short-term action, a near-term action, and a long-term action, wherein the short-term action is selected from the list consisting of: an adjustment to delivery time options available on an e-commerce node, an alert identifying a change in staffing levels at one or more FCs, and a reassignment of at least one portion of the demand forecast to the alternate FC; wherein the near-term action is selected from the list consisting of: an adjustment to inventory allocation for at least one FC, and an alert identifying a change in staffing pool levels at one or more FCs; and wherein the long-term action comprises an alert identifying a change in infrastructure capacity for at least one FC.  The Examiner considers a reassignment of at least one portion of the demand forecast to the alternate FC or an adjustment to inventory allocation for at least one FC to be a target order item whose order quantity is to be adjusted and providing updated order information in which the order quantity of the target order item is adjusted.  Both Borders and Lu are directed to order fulfillment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Border to include a target order item whose order quantity is to be adjusted and providing updated order information in which the order quantity of the target order item is adjusted as taught by Lu to improve operational efficiency by, based at least on the simulation, generating at least one planning control logic action, for example, alerts to users or adjustments to parameters of an e-commerce node (see Lu Column 2 lines 55-60).


As per Claim 2 Border teaches the method of claim 1, wherein the information on the remaining storage capacity is confirmed based on information on an item storage capacity of the fulfillment center, information on a current amount of inventory in the fulfillment center, and information on a scheduled warehousing quantity of the fulfillment center according to existing orders.  (Borders para. 156 teaches Another advantage of the integrated system architecture of the present invention relates to available-to-promise (ATP) information about catalog items presented to the customer, and the reservation and allocation of resource capacity within the various subsystems. According to at least one embodiment of the present invention, the inflow of orders is managed at the time of ordering based upon available capacity of selected subsystems. The ATP information associated with a particular item may be used to regulate the order inflow for that item.  Further para. 160 teaches  Webstore 132 maintains a resource capacity data cache of currently available and reserved capacity resources corresponding to selected subsystems. When a customer selects a particular item for purchase, the Webstore retrieves the capacity profile for the selected item, and uses this data to determine whether there is sufficient resource capacity in the selected subsystems to ensure that the selected item may be fulfilled and delivered to the customer by the specified delivery date, location, and time. If there are insufficient capacity resources in any of the selected subsystems, the Webstore will not show the item as available for sale or delivery for the specified delivery time window.  Para. 161 teaches additionally, as the Webstore Subsystem adds the item to the customer's electronic shopping cart, it also reserves a specific amount of resource capacity in each of the selected subsystems by updating the data contained in the resource capacity data cache. According to this specific embodiment, the amount of capacity reserved by the Webstore in each of the selected subsystems is related to the capacity profile attributes of the selected item. In this way, the Webstore Subsystem may continually keep track of available resource capacity in each of the selected subsystems in order to compute ATP data relating to Webstore catalog items, and further, may use this data to regulate the inflow of customer orders at the time of ordering.)

As per Claim 3 Border teaches the method of claim 1, wherein the information on the remaining storage capacity is confirmed based on estimated release quantity information by the reference date.  (Border para. 20 teaches an additional aspect of the above embodiment provides that the system further comprises a Publishing Subsystem in communication with the inventory subsystem and the customer interface subsystem for managing item and catalog data associated with a plurality of items of merchandise. Another aspect of this embodiment provides that the customer interface subsystem comprises a capacity database for managing capacity data associated with each of the plurality of subsystems. According to one embodiment, the capacity data includes available capacity data for each subsystem and reserved capacity data for each subsystem, wherein the reserved capacity data is related to placed customer orders which have not yet been delivered to the customer. The customer interface subsystem may also be configured or designed to manage the inflow of customer orders at the time of ordering, using the capacity data.)

As per Claim 4 Border teaches the method of claim 1, wherein the confirming of the information on the remaining storage capacity comprises: confirming a storage type corresponding to the at least one order item based on the information on the at least one order item; and confirming information on a remaining storage capacity of a storage place corresponding to the storage type in the fulfillment center.   (Border para. 162 teaches the following example provides an illustration of this concept. In this example, it is assumed that a customer wishes to add a container of ice cream to the customer's electronic shopping cart. When the customer selects the container ice cream to be added to his or her shopping cart, the Webstore Subsystem may first determine, for example, the selected item availability (e.g. available quantity for the specified delivery date), the storage temperature of the item, whether there are sufficient human resources to fulfill the item order by the specified delivery time, and whether there are sufficient transportation resources available to deliver the item by the specified delivery time, including whether there is sufficient space in the freezer section of the delivery vehicle to accommodate the ordered item on the specified delivery date. Assuming that each of these resources is available, the Webstore adds the selected item to the customer's shopping cart. Additionally, upon adding the item to the shopping cart, the Webstore Subsystem reserves a sufficient amount of capacity in selected subsystems to ensure that the ordered item can be successfully fulfilled and delivered to the customer by the specified delivery date and time.)

As per Claim 5 Border dopes not teach the method of claim 1, wherein the confirming of the target order item whose order quantity is to be adjusted from the necessary order information comprises confirming the target order item whose order quantity is to be adjusted based on priority information included in the information on the at least one order item.  However, Lu column 8, line 62-column 9 line 21 teaches  in operation 312, for the current simulation stage, each FCs ranks the demand fragments in its demand pool, based on their priority scores, and consumes the demand fragments, starting with the smallest priority score until no order left in the demand pool or the throughput capacity is reached. Unfulfilled orders become backlogs for each FC/region, and carry over to the next day. In the simulation, an FC consumes a demand fragment by the simulation marking that demand fragment as having been fulfilled (in the simulation—actual real-world fulfillment will occur later). Operation 312 is performed again for each simulation stage.  For any stage of the simulation, if the current backlog for any FC drop down to some threshold (e.g., 25%) of its maximum unit capacity, it may be identified as a clear backlog day for the FC in box 314. Based on the number of clear backlog days for each FC, and average work efficiency (e.g., based at least on units fulfilled per day) the simulation results 112 may be mined to provide guidance on the number of temporary workers need to be hired and the length of hiring during the peak periods, among other network planning data needs. If there is an imbalance among FCs in the clear backlog days, as determined by decision operation 316, FC throughput capacity 304 is used to determine whether a demand fragment should be deferred to a subsequent day (simulation stage) or fulfilled by an alternate FC. Thus, either an alternate FC will consume the demand fragment at 312, or the same FC will consume the demand fragment at a later time.  Both Borders and Lu are directed to order fulfillment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Border to include a target order item whose order quantity is to be adjusted and providing updated order information in which the order quantity of the target order item is adjusted as taught by Lu to improve operational efficiency by, based at least on the simulation, generating at least one planning control logic action, for example, alerts to users or adjustments to parameters of an e-commerce node (see Lu Column 2 lines 55-60).


Claim 18 recites similar limitations to those recited in Claim 1 and is rejected for similar reasons.  Further, Border teaches an electronic apparatus for providing information related to an order, the electronic apparatus comprising: a processor; and one or more memories configured to store one or more instructions, wherein when the one or more instructions are executed, the one or more instructions control the processor to perform the recited operations. (see para. 115-117)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borders US 2007/0174144 A1 in view of Lu US 11,481,858 B2 as applied to Claim 1 and in further view of Evens US 2011/0225023 A1.

As per Claim 6 Border dopes not teach the method of claim 5, wherein the priority information includes information on a first group having a high priority, a second group having a medium priority, and a third group having a low priority, and wherein the first group includes order items to which a price discount is applied among the at least one order item, the second group includes some order items having a high priority among remaining order items excluding the first group, and the third group includes remaining order items excluding the first group and the second group.  However, Evans teaches based at least in part on the identified receiving attributes of each of the retail locations (110A, 110B, etc.) and on the calculated confidence levels, the distribution server 122 prioritizes distribution of the product (e.g., using the distribution module 144) to the retail locations. In the present example scenario, it is determined that a certain quantity (e.g., 150 units) of a particular product is available for distribution by the distribution center 120. It is also determined, for example, that over the course of the recognized event, the retail location 110A is forecasted to sell a particular quantity (e.g., 100 units) of the product, and the retail location 110B is forecasted to sell another quantity (e.g., 90 units). However, based at least in part on the identified receiving attributes and calculated confidence levels of the retail locations 110A, 110B, it is determined that retail location 110A is capable of stocking the product earlier than the retail location 110B. Additionally, for example, it is determined that retail location 110B may be subject to lost sales during the event, as the retail location 110B is predicted to be out of stock during at least a portion of the promotional event. Based on such information, for example, the distribution module 144 prioritizes the product distribution, adjusting the determined quantities to be delivered (e.g., by increasing the number of units to be delivered to retail location 110A and decreasing the number of units to be delivered to retail location 110B).  Para. 62 teaches to prioritize product distribution among one or more retail locations, the distribution module 410 optionally uses a prioritizer 420. For example, prioritization of distribution of a product (e.g., as defined by the item information 404) to one or more retail locations (e.g., as defined by the location information 406A-C) by the prioritizer 420 is based at least in part on location sales forecasts (e.g., as defined by the location forecasts 402A-C). Optionally, the prioritization is also based on location schedules (e.g., as determined by the schedule analyzer 412), location capacities (e.g., as determined by the capacity analyzer 414), location confidence levels (e.g., as determined by the confidence analyzer 416), and distribution and sales opportunities (e.g., as determined by the opportunity analyzer 418). For example, the prioritizer 420 optionally adjusts scheduled product distribution to one or more of the retail locations, based at least in part on receiving, unload, or stocking schedules (e.g., fixed, flexible, variable, etc.) of one or more of the locations. The adjustment, for example, may enable the distribution system 104 (shown in FIG. 1) to distribute products to the various locations in time to capitalize on forecasted sales opportunities, by leveraging the receiving capacities of the locations. As another example, the prioritizer 420 optionally adjusts product quantities to be delivered to one or more of the retail locations. For example, based at least in part on a timeframe associated with an identified event or condition determined to potentially affect product sales, the prioritizer 420 may adjust product delivery quantities. Prior to the start of a promotional event associated with one or more retail locations, for example, the prioritizer 420 may assign a higher preference or priority for product delivery to the affected locations. As another example, the prioritizer may assign a lower preference or priority for product delivery to locations projected to be subject to lost sales before the end of the promotional event.  Both the combination of Borders and Lu and Evans are directed to supply chain management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Border to include wherein the priority information includes information on a first group having a high priority, a second group having a medium priority, and a third group having a low priority, and wherein the first group includes order items to which a price discount is applied among the at least one order item, the second group includes some order items having a high priority among remaining order items excluding the first group, and the third group includes remaining order items excluding the first group and the second group as taught by Evans to implement the most efficient distribution opportunities in a supply chain (see para. 59).

Pertinent Art not Relied Upon in a rejection 
Kothari - US 20170147964 A1 - A method of reallocating inventory in a fulfillment network is disclosed herein. The fulfillment network can include a plurality of distribution centers. An allocation plan can be created in a one of a variety of different manners, where the allocation plan involves allocating an item to one or more distribution centers in the fulfillment network. Thereafter, the allocation plan can be analyzed for feasibility. If the allocation plan is not feasible, each distribution center in the allocation plan can be analyzed to determine if using the distribution center is feasible. If the distribution center cannot be used, another distribution in the same cluster of distribution centers is examined for feasibility. This process is repeated for each distribution center in the allocation plan. Once an alternative allocation plan has been developed in this manner, items can be allocated. Existing inventory can be taken into account in the allocation plan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683